— Judgment unanimously affirmed with costs. Memorandum: The court’s award of $193,487.50 for the partial taking of claimants’ property was supported by the evidence and fell within the range of the expert testimony.
We reject claimants’ contention that the court was bound by the award in another proceeding for the taking of contiguous property. That determination in the other proceeding was not res judicata here because the subject matter was not the same.
Finally, the court did not err in permitting the State’s appraiser to give his opinion of value of the subject property *632even though he had not viewed the property before the taking. Because the condition of this property, which consisted of vacant land, had not substantially changed, and the effect of the taking on the degree of access to the property was apparent, the appraiser had a sufficient basis on which to base his opinion regarding the value of the land before the taking. (Appeal from Judgment of Court of Claims, NeMoyer, J.— Appropriation.) Present — Boomer, J. P., Pine, Lawton and Davis, JJ.